U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 March 5, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Direxion Funds (the “Trust”) File Nos. 333-28697 and 811-08243 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Trust hereby certifies that the forms of the Prospectus and Statement of Additional Information for the Class A, Class C and Institutional Classes of the Direxion Indexed Commodity Strategy Fund, Direxion/Wilshire Dynamic Fund, Direxion Indexed Managed Futures Strategy Fund and Direxion Long/Short Global Currency Fund that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated February 28, 2014, filed electronically as Post-Effective Amendment No. 148 to the Trust’s Registration Statement on Form N-1A on February 25, 2014 and effective on February 28, 2014. If you have any questions concerning the foregoing, please contact Michael Barolsky of U.S. Bancorp Fund Services, LLC at (414) 765-5586 or Eric S. Purple of K&L Gates LLP at (202) 778-9220. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. For U.S. Bancorp Fund Services, LLC
